 

Exhibit 10.3

 

KULR TECHNOLOGY CORPORATION

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is entered into effective as of
April 15th, 2013 (the “Effective Date”), between KULR Technology Corporation, a
Delaware corporation (the "Company"), and Energy Science Laboratories, Inc. (the
"Consultant" or “ESLI”).

 

The parties wish to provide for the engagement of the Consultant to perform
consulting services for the Company on the terms and conditions contained in
this Agreement.

 

The Consultant wishes to receive compensation from the Company for the
Consultant's services, and the Company desires reasonable protection of its
confidential business and technical information that has been acquired and is
being developed by the Company at substantial expense.

 

ACCORDINGLY, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

SECTION 1. ENGAGEMENT AND TERM.

 

1.1 The Engagement. Subject to the terms and conditions hereof: (i) the Company
hereby engages the Consultant to perform consulting services for the Company in
accordance with provisions hereof and Exhibit A attached hereto and in exchange
for the compensation provided in Exhibit A (the "Engagement"); and (ii) the
Consultant hereby accepts the Engagement and agrees to perform such consulting
services and its obligations as provided herein.

 

1.2 Engagement for Unspecified Term. The Engagement shall be for a term as
specified in Exhibit A.

 

1.3 Independent Contractors. The relationship between the Company and the
Consultant is that of independent contractors; and neither party is the legal
representative, agent, joint venturer, partner, or employee of the other party
for any purpose whatsoever. Neither party has any right or authority hereunder
to assume or create any obligation of any kind or to make any representation or
warranty on behalf of the other, whether express or implied, or to bind the
other party in any respect.

 

SECTION 2. CONSULTING SERVICES.

 

2.1 Description of the Consulting Services and Duties. The Consultant shall
perform the duties generally described in the Description of Duties on Exhibit A
attached hereto and incorporated herein by this reference. The Consultant also
shall perform such specific consulting services for the Company as the Company
may reasonably request from time to time during the Engagement.

 

2.2 Standard of Care. The Consultant shall perform the consulting services
hereunder and perform all of its responsibilities and obligations hereunder with
at least the care, skill, prudence, and diligence that a prudent person acting
in a like capacity and experienced in the industry would use under like
circumstances. The Consultant shall at all times perform such services loyally
and conscientiously.

 

2.3 Rules and Policies. While at the Company's offices and while performing
consulting services for the Company, the Consultant shall comply with all
applicable rules and policies of the Company as established from time to time.

 

ConfidentialPage 1 of 11

 

 

2.4 Offices. The Consultant shall perform the consulting services as directed by
the Company from time to time. However, the Consultant may be required to travel
from time to time in the performance of the consulting services.

 

2.5 Time and Best Efforts. During the Engagement, the Consultant will devote the
Consultant's time and best efforts to the performance of the duties hereunder
and to the business and affairs of the Company. During the Engagement, the
Consultant shall disclose any other business activities (other than passive
investment activities not prohibited by Section 5) and obtain prior written
consent from the Company for such business activities.

 

2.6 Consent to Use of Name. The Consultant consents to the use of the
Consultant's name, without prior written approval, in appropriate Company
materials such as, but not limited to, offering memoranda related to financing
activities of the Company.

 

SECTION 3. COMPENSATION. The compensation for the consulting services to be
performed hereunder by the Consultant shall be as follows:

 

3.1 Compensation. The Company shall pay the Consultant a fee as described in
Exhibit A for services requested by the Company under this Agreement.

 

3.2 Hours per Week. The Consultant shall perform consulting services for the
number of hours per week as requested from time to time by the Company or as
specified in Exhibit A.

 

3.3 Timecards; Payment of Compensation. If the Company so requires, for each
week of the Engagement, the Consultant shall submit to the Company a timecard
and invoice for such week. Such timecard and invoice shall be submitted to the
Company on the day specified by the Company immediately following such week.

 

3.4 Benefits. The Consultant shall not be entitled to any of the Company's
employee benefits, including without limitation, medical, dental, vision,
vacation pay, sick leave, group insurance, and other fringe benefits. The
Consultant acknowledges that it is the Consultant's responsibility (financial
and otherwise) to obtain its own medical, dental, vision, and liability
insurance. The Consultant shall not be compensated for any holidays or vacation
days.

 

SECTION 4. EXPENSES.

 

4.1 Reimbursement of Business Expenses. Subject to the conditions hereof and the
expense reimbursement policies of the Company in effect from time to time, the
Company will reimburse the Consultant for pre-approved, actual reasonable
business expenses incurred by the Consultant in the course of performing the
services hereunder.

 

4.2 Adequate Records. No such expenditure will be reimbursable unless the
Consultant furnishes to the Company adequate records and other documentary
evidence required under the tax laws for substantiation of such expenditure as
an income tax deduction.

 

4.3 Repayment of Disallowed Expenses. In the event that any expenses paid for
the Consultant or any reimbursement of expenses paid to the Consultant are
disallowed as an income tax deduction on an income tax return of the Company,
the Consultant will immediately repay to the Company the amount of such
disallowed expenses.

 

ConfidentialPage 2 of 11

 

 

SECTION 5. CONFLICT OF INTEREST.

 

5.1 Activities. During the Engagement, the Consultant shall not: (i) directly or
indirectly, engage, participate, or assist in any business which competes with,
or is preparing to compete with, the Company in any manner whatsoever in any
line of business engaged in or for which the Company is preparing to engage; or
(ii) entice, induce, or encourage, directly or indirectly, any of the Company's
employees or consultants to engage in any activity which, were it done by the
Consultant, would violate this Agreement.

 

5.2 Capacities. This Section 5 applies to any activity as an employee, employer,
consultant, agent, principal, partner, shareholder (other than as a holder of
less than 1% of the stock of a public corporation), officer, director, or any
other individual or representative capacity.

 

SECTION 6. TERMINATION OF ENGAGEMENT.

 

6.1 Termination Without Cause. Either party may terminate the Engagement without
cause by giving the other party a written notice of termination as specified in
Exhibit A.

 

6.2 Termination With Cause. In the event that either party commits any material
breach of any of the terms of this Agreement, then the other party may terminate
the Engagement immediately upon written notice to the breaching party specifying
the cause.

 

6.3 Death or Disability. The Engagement will terminate immediately upon the
Consultant's death or in the event of the Consultant's disability that prevents
the Consultant from performing the consulting services under this Agreement.

 

SECTION 7. CONFIDENTIAL INFORMATION.

 

7.1 Company Information. The Consultant shall at all times during the term of
the Consultant's engagement with the Company and thereafter hold in strictest
confidence, and shall not use or disclose to any person, firm, or corporation
without written authorization of an Officer of the Company (the "Officer"), any
trade secrets, confidential knowledge, data, or other proprietary information
relating to products, services, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, data bases, other
original works of authorship, customer lists, business plans, financial
information, or other subject matter pertaining to any business of the Company
or any of its clients, consultants, or licensees.

 

7.2 Former Employer Information. The Consultant represents that the Consultant’s
engagement by the Company does not and will not breach any agreement with any
former employer, including any noncompete agreement or any agreement to keep in
confidence information acquired by the Consultant in confidence or trust prior
to the Consultant’s engagement by the Company. The Consultant further represent
that the Consultant has not entered into, and will not enter into, any
agreement, either written or oral, in conflict with this Agreement. During the
Consultant’s engagement by the Company, the Consultant will not improperly use
or disclose any confidential information or trade secrets of any former employer
or other third party to whom the Consultant has an obligation of
confidentiality, and the Consultant will not bring onto the premises of the
Company or use any unpublished documents or any property belonging to any former
employer or other third party to whom the Consultant has an obligation of
confidentiality, unless consented to in writing by that former employer or
person. The Consultant will use in the performance of his or her duties only
information that is generally known and is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
the Company. The Consultant shall not, during the Engagement, improperly use or
disclose any proprietary information or trade secrets of former or concurrent
employers or companies, if any.

 

ConfidentialPage 3 of 11

 

 

7.3 Third Party Information. The Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Consultant agrees that the Consultant owes the Company and such
third parties, during the Engagement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm, or corporation (except as necessary in carrying
out the Consultant's work for the Company consistent with the Company's
agreement with such third party) or to use it for the benefit of anyone other
than for the Company or such third party (consistent with the Company's
agreement with such third party) without the express written authorization of an
Officer.

 

7.4 Incorporation of Open Source Code. In addition, the Consultant agrees that
the Consultant will not, without Company’s prior written consent, incorporate
into any Company products or technologies, or otherwise deliver to the Company
any software code licensed under the GNU, GPL, or LGPL or any other license
that, by its terms, requires or conditions the use or distribution of such code
on the disclosure, licensing, or distribution of any source code owned or
licensed by the Company.

 

SECTION 8. RETAINING AND ASSIGNING INVENTIONS.

 

8.1 Inventions and Intellectual Property Rights. As used in this Agreement, the
term "Invention" means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, copyrightable works, and techniques and all Intellectual
Property Rights therein. The term "Intellectual Property Rights" means all trade
secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country.

 

8.2 Inventions and Original Works Assigned to the Company. The Consultant shall
promptly make full written disclosure to the Company, shall hold in trust for
the sole right and benefit of the Company, and hereby assigns, and agrees to
have any and all Invention upon creation be automatically assigned to the
Company all of the Consultant's rights, title, and interest in and to any and
all Inventions and Intellectual Property Rights which the Consultant may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the Engagement.

 

The Consultant acknowledges that all original works of authorship which are made
by the Consultant (solely or jointly with others) within the scope of the
Consultant's Engagement and which are protectable by copyright are "works made
for hire", as that term is defined in the United States Copyright Act (17 USCA,
Section 101).

 

8.3 Maintenance of Records. The Consultant agrees to keep and maintain adequate
and current written records of all Inventions and original works of authorship
(assigned or assignable under Section 2.2) made by the Consultant (solely or
jointly with others) during the Engagement. The records shall be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records shall be available to and remain the sole property of the
Company at all times.

 

8.4 Inventions Assigned to the United States. The Consultant hereby assigns to
the United States government all of the Consultant’s right, title, and interest
in and to any and all Inventions, original works of authorship, developments,
improvements, or trade secrets whenever such full title is required to be in the
United States by a contract between the Company and the United States or any of
its agencies.

 

ConfidentialPage 4 of 11

 

 

8.5 Enforcement of Intellectual Property Rights and Assistance. The Consultant
agrees that the Consultant's obligation to assist the Company to obtain and
enforce United States or foreign letters patent and copyright registrations
covering inventions and original works of authorship assigned hereunder to the
Company shall continue beyond the termination of the Engagement, but the Company
shall compensate the Consultant at a reasonable rate for time actually spent by
the Consultant at the Company's request on such assistance. If the Company is
unable because of the Consultant's mental or physical incapacity, the
Consultant's unwillingness, or for any other reason to secure the Consultant's
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations covering inventions or
original works of authorship assigned to the Company as above, then the
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Consultant's agent and attorney in fact,
to act for and in the Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by the Consultant. The
Consultant hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, which the Consultant now or may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations assigned hereunder to the Company.

 

SECTION 9. CONFLICTING ENGAGEMENT OR CONSULTING, ETC. The Consultant agrees
that, during the Engagement, the Consultant shall not engage in any other
employment, occupation, consulting, or other business activity directly related
to the business in which the Company is involved or planned to be involved, and
the Consultant shall not engage in any other activities that conflict with the
Consultant's obligations to the Company. The Consultant agrees that prior to
engaging in any other employment, occupation, consulting, or other business
activity, the Consultant shall notify the Company in writing of such planned
activity.

 

SECTION 10. COMPANY DOCUMENTS AND PROPERTY. The Consultant agrees that, at the
time of termination of the Engagement, the Consultant shall deliver to the
Company (and shall not keep in the Consultant's possession or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of these items
belonging to the Company, its subsidiaries, affiliates, successors, or assigns.

 

SECTION 11. REPRESENTATIONS. The Consultant agrees to execute any proper oath or
verify any proper document necessary or appropriate to carry out the terms of
this Agreement. The Consultant represents that the Consultant’s performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by the Consultant in confidence or
in trust prior to the Consultant’s Engagement. The Consultant has not entered
into, and the Consultant shall not enter into, any oral or written agreement in
conflict herewith.

 

SECTION 12. POST-EMPLOYMENT ACTIVITIES.

 

12.1 Conflict of Interest. During the one year period following Termination, the
Consultant will not:

 

a.          solicit any of the Company’s employees for a competing business or
otherwise induce or attempt to induce such employees to terminate their
employment with the Company;

b.          contact or communicate with any customer of the Company for the
purpose of offering for sale any products or services that are the same as or
similar to those offered by the Company or assist any other person or business
to do so;

c.          solicit, divert or take away from the Company any customer of the
Company or suppliers of the Company or assist any other person or business to do
so; or

d.          provide services or otherwise enter into contractual relations with,
any customer of the Company or assist any other person or business to do so.

 

ConfidentialPage 5 of 11

 

 

SECTION 13. GENERAL PROVISIONS.

 

13.1 Governing Law, Jurisdiction, and Venue. This Agreement shall be governed by
and construed according to the laws of the State of California, excluding its
conflict of laws rules to the extent such rules would apply the law of another
jurisdiction. The parties hereto consent to the jurisdiction of all federal and
state courts in California, and agree that venue shall lie exclusively in Santa
Clara County, California.

 

13.2 Entire Agreement; Amendment. This Agreement and the Proprietary Information
Agreement constitute the entire agreement between the parties with respect to
the Consultant's engagement with the Company. Such agreements supersede all
prior agreements, understandings, and communications between the parties with
respect to such subject matter. Any amendment of this Agreement shall be
effective only if in writing and signed by the party to be charged.

 

13.3 Assignment. This Agreement and the rights and obligations hereof may be
assigned by the Company to a successor entity. Except as provided in the
preceding sentence, this Agreement and the rights and obligations hereof may not
be assigned by either party.

 

13.4 Construction. In the event that any of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, then such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein. If any of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the then applicable law.

 

13.5 Notices. Any notice which a party is required or permitted to give to
another party shall be given by personal delivery or registered or certified
mail, return receipt requested, addressed to the other party at the appropriate
address set forth at the end of this Agreement, or at such other address as the
other party may from time to time designate in writing. The date of personal
delivery or the date of mailing of any such notice shall be deemed to be the
date of delivery thereof.

 

13.6 Waivers. No failure or delay on the part of either party in the exercise of
any right hereunder shall operate as a waiver thereof. Any waiver of any right
hereunder shall be effective only if in writing. Any single or partial waiver of
any right hereunder shall not operate as a waiver of any preceding or succeeding
such right or any other right.

 

13.7 Attorneys' Fees. If any party brings any suit, action, counterclaim, or
arbitration to enforce or interpret the provisions of this Agreement, then the
prevailing party therein shall be entitled to recover a reasonable allowance for
attorneys' fees and litigation expenses in addition to court costs (and in
addition to any other rights and remedies it may have). The term "prevailing
party" as used in this Section includes without limitation a party who agrees to
dismiss an action or proceeding upon the other's payment of the sums allegedly
due or performance of the obligation allegedly breached, or who obtains
substantially the relief it seeks.

 

ConfidentialPage 6 of 11

 

 

13.8 Specific Performance; Remedies Cumulative. The Consultant acknowledges that
a breach of this Agreement cannot be adequately compensated for by money
damages, and agrees that specific performance is an appropriate remedy for any
breach or threatened breach hereof. The Consultant acknowledges that compliance
with the provisions of this Agreement is necessary in order to protect the
proprietary rights of the Company. The Consultant further acknowledges that any
unauthorized use or disclosure to any third party in breach of this Agreement
will result in irreparable and continuing damage to the Company. Accordingly,
the Consultant hereby: (i) consents to the issuance of any injunctive relief or
the enforcement of other equitable remedies against it at the suit of the
Company (without bond or other security), to compel performance of any of the
terms of this Agreement; and (ii) waives any defenses thereto, including without
limitation the defenses of failure of consideration, breach of any other
provision of this Agreement, and availability of relief in damages. All
remedies, whether under this Agreement, provided by law, or otherwise, shall be
cumulative and not alternative.

 

13.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument.

 

13.10 Survival. Sections 1.3, 4, 5, 6, 8, 10, 11, 12 and 13 shall survive the
termination of the Engagement and the assignment of this Agreement by the
Company to any successor-in-interest or other assignee and be binding upon the
heirs and legal representatives of the Consultant.

 

[Remainder of the page intentionally left blank.]

 

ConfidentialPage 7 of 11

 

 

Executed effective as of the date first set forth above.

 

THE COMPANY: KULR Technology Corporation         By:     Name: Michael Mo  
Title: President   Address: 5339 Prospect Road. #180     San Jose, CA 95129. USA
      THE CONSULTANT: Energy Science Laboratories, Inc.         By:     Name:
Timothy R. Knowles   Title: President   Address: 6861 Nancy Ridge Dr. Suite B.  
  San Diego, CA 92121-3214

 

ConfidentialPage 8 of 11

 

 

CONSULTING AGREEMENT

EXHIBIT A

 

1.Description of the Consulting Services and Duties.

 

  1.1 The Consultant shall perform consulting services for the Company generally
relating to  

 

  See Exhibit B

 

  1.2 Specific Results to be Achieved:   

 

  See Exhibit B

 

2.Engagement for Term.

 

2.1The term of the Engagement shall commence effective as of the Effective Date.

 

2.2The term of the Engagement shall continue until terminated by Kulr upon 30
days written notice to ESLI.

 

2.3After such term and if agreed in writing: (i) the Engagement may continue for
an unspecified term, and (ii) either party may terminate the Engagement with or
without cause by giving the other party written notice of termination at least
one (1) day prior to the date of termination.

 

3.Compensation.

 

3.1Consulting Rate: As agreed to by the parties from time to time.

 

3.2Maximum Number of Hours/Days: As agreed to by the parties from time to time.

 

3.3Maximum Consulting Fee: As agreed to by the parties from time to time.

 

ConfidentialPage 9 of 11

 

 

EXHIBIT B

DESCRIPTION OF SERVICES TO BE PROVIDED BY ESLI

 

MHX Development

·Complete MHX-03 prototype for demo

·Dynatron Blower as the fan source

·Performance R < 0.33 C/W

·MHX with non-metalic enclosure

·Development plan to optimize for MHX customizaton

·Total Cost: $50K

 

MHX Customization

·Description: Customize MHX size and configuration for customers and partners.

·Work Scope:

oMHX for Sony Projector

oMHX for Intel CPU

oMHX for Nvidia GPU

oMHX for AMD CPU

oMHX for AMD GPU

·Development Cost: TBD from ESLI

 

PA-MHX

·Description: Next-generation non-metalic fiber-based air-cooled MHX device

·Work Scope and schedule:

oDesign: Oct'13

oPrototyping: Nov-'13-Jan'14.

oTesting and Tuning

oSample product: Mar'14.

oPerformance Target: 

§R < 0.3 C/W

§Area: 2"x2" - 4"x4"

§Height: <10mm

§Weight: <100g

·Development Cost: TBD from ESLI

 

PL-MHX

·Description: Next-generation non-metalic fiber-based liquid-cooled MHX device.
PL-MHX for chip interface and air-cooled Radiator

·Work Scope and schedule:

oDesign: Based on PA-MHX. 

oPrototyping: Need to make PA-MHX water sealed. March'14

oTesting and Tuning

oSample product: June'14.

·Performance Target: 

oR < 0.15 C/W

oArea: Any size

oHeight: 

oWeight: <100g without liquid

·Development Cost: TBD from ESLI

 

ConfidentialPage 10 of 11

 

 

Carbon Fiber Vapor Chamber (FVC)

·Description: Non-metalic fiber based Vapor Chamber heat spreader

·Work Scope

oDesign and prototyping: based on PL-MHX to make it air-tight to make VC

oTesting and Tuning

oSample Product

·Application:



oPV-VC + PA/L-MHX for high perform heat sink application

·Performance Target: TBC

·Development Cost: TBD from ESLI

 

PV-PCM

·Description: Non-metalic fiber based PCM device

·Work Scope

oDesign and prototyping: based on PL-MHX to hold paraffin for PCM.

oTesting and Tuning

oSample Product

·Application:

oPV-PCM + VC + MHX

·Performance Target: TBD

·Development Cost: TBD from ESLI

Carbon Fiber Thermal Interface Material (FTI)

·Description: Fiber-based TIM that goes through adhesive

·Performance Target: TBD

·Development Cost: TBD from ESLI

 

ConfidentialPage 11 of 11

 